Appeal Dismissed and Memorandum Opinion filed March 31, 2020.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-19-00729-CV

                     IN THE INTEREST OF J.D.H., A CHILD


                      On Appeal from the 312th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2000-09806

                            MEMORANDUM OPINION

         This is an appeal from a judgment signed August 23, 2019. The clerk’s
record was filed October 18, 2019. No reporter’s record was filed. No brief was
filed.

         On January 14, 2020, this court issued an order stating that unless appellant
filed a brief on or before February 13, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Wise and Zimmerer.




                                         2